


Exhibit 10.23
Directors’ Compensation Summary Sheet
 
Board
 
Chairman of
 
Members
 
the Board
Annual Retainer
$
100,000


(1) 
 
$
180,000


 
 
 
 
 
 
 
 
 
 
Committee Chairs
 
 
 
 
Audit Committee
$
25,000


 
 
—


Compensation Committee
$
15,000


 
 
—


Nominating & Governance Committee
$
8,000


 
 
—


FIRM Committee
$
8,000


 
 
—


 
 
 
 
 
Stock Grants (2)
$
140,000


 
 
$
240,000





(1) Members of Board sub-group regarding acquisitions receive an additional cash
annual retainer of $10,000 each. 
(2) Number of shares issued based upon FMV on date of grant. 






